Citation Nr: 1439921	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-05 744	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a right wrist disability. 

2.  Entitlement to service connection for right foot plantar warts. 

3.  Entitlement to an initial compensable rating for chronic allergic conjunctivitis/dry eye syndrome prior to November 17, 2010, and in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 2002 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in December 2011 and is now ready for appellate review.  Following development conducted pursuant to this remand, the RO granted the Veteran's claim for service connection for a temporomandibular joint disability previously on appeal by way of a September 2012 rating decision; as such, the issues remaining on appeal are limited to those listed on the Title Page.  As the September 2012 rating decision also increased the rating for chronic allergic conjunctivitis/dry eye syndrome to 10 percent, effective from November 17, 2010, and higher ratings for this disability are available before and after this date, the Board has characterized the appeal regarding the evaluation of this disability as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing.  A transcript of that proceeding has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that aside from a June 2014 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDINGS OF FACT

1.  A right wrist disability clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated during active service beyond the normal progress of the disability.    

2.  The preponderance of the evidence is against a conclusion that a current disability due to right foot plantar warts is causally or etiologically related to any disease, injury, or incident during service.  

3.  For the period from date of claim and prior to November 17, 2010, chronic allergic conjunctivitis/dry eye syndrome resulted in no objective findings when active and no residuals such as visual impairment or disfigurement when inactive.   

4.  Since November 17, 2010, chronic allergic conjunctivitis/dry eye syndrome has been manifested by objective findings when active but has resulted in no residuals such as visual impairment or disfigurement when inactive.   

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disability are not met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).

2.  The criteria for service connection for right foot plantar warts are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for an initial compensable rating for chronic allergic conjunctivitis/dry eye syndrome prior to November 17, 2010, and in excess of 10 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.84a, Diagnostic Code (DC) 6018 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2007 letter issued prior to initial adjudication advised the Veteran of the evidence and information necessary to substantiate the claims for service connection adjudicated herein.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the increased compensation claim on appeal, this claim stems from the initially assigned rating for chronic allergic conjunctivitis/dry eye syndrome by the April 2008 rating decision on appeal.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating for her service-connected allergic conjunctivitis/dry eye syndrome, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this matter because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  The Veteran was also provided VA examinations addressing the claims on appeal in June 2012 that are adequate to decide these claims.  In this regard, the physicians who conducted the examinations considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided medical opinions as to whether the Veteran has a current right wrist or right foot plantar wart disability that is related to service that included complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds that the June 2012 eye examination is adequate to evaluate the Veteran's service-connected chronic allergic conjunctivitis/dry eye syndrome as it included an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The June 2012 VA examinations are also in compliance with the instructions of the December 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of its remands.)  The record otherwise reflects substantial compliance with the entirety of the remand instructions, and the undersigned notes that the Veteran's representative himself stated in his June 2014 brief that there has been compliance with the Board's remand instructions.  Stegall, supra.  

Furthermore and as noted in the Introduction, in September 2010, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2010hearing, the undersigned noted the issues then on appeal.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing her with further VA examinations, and a remand requesting such development was promulgated.  As noted in the preceding paragraphs, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims remaining on appeal.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II.  Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that it while it has reviewed all of the evidence of record, and the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

A.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the Veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111 has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).     

1.  Right Wrist Disability 

The Veteran contends that she sustained an "overuse" injury to her right wrist prior to entering active service.  She believes that her wrist injury was permanently aggravated during active duty physical training exercises (e.g., push-ups, pull-ups, arm hangs, etc.).  In addition, the Veteran's military occupational specialty (MOS) was that of a contract specialist.  She believes the repetitive typing and tasks associated with this MOS further exacerbated her pre-existing wrist injury. 

Prior to service, private treatment records from the Cleveland Clinic show that the Veteran injured her right wrist in October 2002.  The pertinent diagnosis was right wrist strain.  A private treatment record dated later that month showed that the Veteran's wrist was fully functional. 

The Veteran's September 2002 entrance examination was silent as to any abnormalities of the upper extremities; as such, the presumption of soundness applies with respect to the right wrist.  38 U.S.C.A. § 1111.  Therefore, the matter for consideration is whether this presumption has been rebutted.

During service, the Veteran was treated on several occasions for right wrist pain. An October 2003 medical assessment showed a diagnosis of right wrist sprain.  An October 2005 treatment record noted a prior wrist injury; the Veteran requested a wrist splint/brace at that time.  A November 2005 STR revealed complaints of right wrist pain; there was a questionable ganglion cyst on the dorsum of the wrist and suspected right wrist tendonitis.  It was noted that the Veteran performed quite a bit of administrative work with her job (i.e., typing).  She was provided with a wrist splint.  There was an assessment of "joint pain, localized in the wrist" upon separation examination.  The examination of the right wrist at that time showed a 3 millimeter subcutaneous spongy tissue mass and the carpal compression, Phalen's, and Tinel's tests were positive.  

After service, the Veteran was afforded a VA examination of her right wrist in January 2009.  She was diagnosed with chronic right wrist strain.  The VA examiner, in rendering his opinion as to whether the right wrist strain was related to service failed to answer the pertinent questions at hand, i.e., whether Veteran's right wrist disability clearly and unmistakably preexist service, and if so, whether it was permanently aggravated therein.  Instead, the VA examiner stated that the wrist condition "was not due to a permanent worsening condition at this examination" and that the right wrist condition was "related to the pre-existing right wrist strain."

The December 2011 remand directed that the Veteran be afforded a VA examination that included an opinion in the format mandated by the legal criteria for service connection claims based on allegations of aggravation, and such an opinion was rendered by the VA clinician who conducted the June 2012 VA examination.  In this regard, she concluded that the Veteran's right wrist condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond it natural progression by an in-service injury, event, or illness.  She also provided a full rationale for this opinion, noting specifically that she had reviewed the claims file.  In summary, the rationale was that the Veteran herself reported symptoms consistent with carpal tunnel syndrome in the right wrist prior to service and episodic right wrist pain during service that was not accompanied by the numbness that existed prior to service; as such, "her military related episodes were actually milder than her pre-service episode[s]."  The Veteran also reported a post service episodic pattern that was the same as that which occurred during service, and the examiner noted that she saw nothing in the military records that refuted the course of disability described by the Veteran.  In short, the examiner concluded as follows: 

There is no doubt, based on [the Veteran's] own report, that [her] CTS [carpal tunnel syndrome] symptoms were present at the time she entered the military and [that] these symptoms were not exacerbated (but rather actually milder) during her years in active military [service].  

Applying the pertinent legal criteria to the facts set forth above and turning first to the "preexistence prong," the Board finds that there is clear and unmistakable evidence that the Veteran's right wrist disability existed prior to active duty.  As support for this determination, attention is directed to the contemporaneous clinical evidence of right wrist strain prior to service, clinical history provided by the Veteran herself at the June 2012 VA examination, and the specific conclusion following the June 2012 VA examination that a right wrist disability clearly and unmistakably pre-existed service.  In this regard, this opinion by the clinician who conducted the June 2012 VA examination included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the opinion significant probative value. 

As to the "aggravation prong," the Board finds that there is clear and unmistakable evidence that the underlying disability associated with a right wrist disability, in contrast to mere symptoms, that existed prior to service did not increase in severity beyond the natural progression of the disease during this period of service.  The most probative evidence to this determination is the June 2012 VA examiner's opinion specifically finding that a right wrist disability was not clearly and unmistakably aggravated beyond its natural progression by an in-service injury, event, or illness.  Again, this opinion included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, again, the Board accords this opinion significant probative value. 

The Board has considered the Veteran's contention that a relationship exists between her current right wrist disability and active duty, and presumes the credibility of such a contention.  However, in this capacity, the Board finds that the Veteran is not competent to provide an opinion that the underlying pathology of her right wrist disability was aggravated by service, or is otherwise related to service, as she does not have the requisite medical expertise to render such an opinion.  See Woehlaert, supra.  Specifically, the question of aggravation, or nexus to service otherwise, involves a medical subject concerning a process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Therefore, based on the negative medical opinion discussed above, the Board finds that there is clear and unmistakable evidence that the Veteran's right wrist disability existed prior to service and did not permanently increase in severity beyond its natural progression in service.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's right wrist disability existed prior to service and was not aggravated by service.  Consequently, the presumption of soundness has been rebutted and the Veteran's right wrist disability pre-existed active duty.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, to specifically include the negative opinion set forth above, the Veteran's pre-existing right wrist disability was not aggravated by her military service.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right wrist disability.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

2.  Right Foot Plantar Warts

The STRs reflect that the Veteran complained of an "object" in her right foot in February 2006.  She denied trauma or injury to the right sole.  She reported that the foot callous, or "object," caused pain when walking.  The pertinent diagnosis was verruca plantaris (plantar wart).  The plantar wart was described as a 10 millimeter raised callous with a black capillary bed.  The wart was "pared' with a blade and cleansed.  There are no indications of follow-up treatment in the record, and the separation examination is silent as to any related foot/skin abnormalities. 

Shortly after separation from service in December 2007, the Veteran underwent a VA skin examination.  The examiner noted in-service treatment for a plantar wart. The Veteran noted initial complications but stated that her foot condition was "much better today."  Examination of the right foot (plantar surface) revealed 0.5 area of hyperkeratosis with generalized xerosis.  The assessment was xerosis and right foot callous/corn.  The examiner stated, without explanation or rationale, that the callous/corn was acquired during service. 

The Veteran recently testified before the undersigned Veterans Law Judge that she still had the same wart on her foot that she had in-service, only it was now smaller. She did not report that it was painful as much as she could "feel" it when she walks.

The undersigned found that further clarification was needed with respect to the December 2007 VA examiner's opinion linking a callous/corn to service, and requested an addendum opinion from, if available, the VA physician who conducted the December 2007 VA examination.  It was requested that this examiner discuss how or why the callous (not plantar wart) identified upon examination was related to service, especially considering that the "callous' identified in-service was diagnosed and excised as a plantar wart and whether the diagnosed callous/corn is a residual of the in-service plantar wart. 

While an addendum opinion was not obtained from the physician who conducted the December 2007 VA examination, but rather an opinion by another VA physician was provided.  She reviewed the claims file, and examined the Veteran's feet in June 201.  She stated that the only pathology shown in the right foot was a single seed corn, also known as a "prorkeraatotic" lesion or plugged sweat duct.  She found that the lesion was not caused by or the result of military service.  Prior to rendering this opinion, the examiner specifically considered the Veteran's history and her report that she developed a plantar wart of the right foot in 2004.  The following year, a doctor tried to freeze it off.  The Veteran also described her plantar wart as a kind of callus.  Specific reference to the STRs is also documented by the examiner, to include the above referenced February 2006 treatment for a plantar wart, and the negative separation examination.   

Given the conflicting medical opinions, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza); Garielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The responsibility of the Board to determine the weight and credibility of the evidence includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Other factors for assessing the probative value of a medical the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In contrast to the negative opinion rendered in June 2012, was based upon a review of the clinical history and is supported by a detailed discussion of the in-service and post-service clinical findings.  The examiner specifically found that the only pathology shown in the right foot was not a planter wart but instead was a "prorkeraatotic" lesion or plugged sweat duct.  In contrast, the positive medical opinion rendered in December 2007 is not based upon a review of the clinical history; and in particular failed to comment upon the silent separation examination.  Moreover, there is no "factual predicate" in the record to support the positive December 2007 opinion, as the only documented in-service skin abnormality of the foot is a plantar wart, and not the "callous/corn" said to have been present in December 2007.  In contrast, the June 2012 opinion is based on a factual predicate of record; namely, that the foot pathology shown at that time was of a completely different nature/diagnosis than was shown in service.  Therefore, the Board finds the probative value of the June 2012 opinion to exceed that of the opinion, the credibility of which is presumed, rendered in December 2007.  See Guerrieri, Sklar, Prejean, Black, Miller, supra.  Also noted is the fact neither the Veteran nor her representative have found fault with any aspect of the June 2012 VA examination. 
 
The Board has considered the Veteran's contention that she has a disability associated with plantar warts of the right foot that is related to service, but finds she is not competent to provide an opinion that she has such a disability that is related to service as she does not have the requisite medical expertise to render such an opinion.  See Woehlaert, supra.  Specifically, the question of whether she has a current plantar wart disability of the right foot that is related to service involves a medical subject concerning a process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

In short therefore, the Board finds that the probative weight of the opinion by the VA physician following the June 2012 VA examination-which the Board has found to be the more probative of the conflicting positive and medical opinions as set forth above-with regard to whether the Veteran has a current disability due to plantar warts of the right foot that is related to any symptomatology or pathology incurred during service to greatly outweigh any of the Veteran's statements or opinions in this regard, the credibility of which have been presumed. 

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right foot plantar warts.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

B.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Under 38 C.F.R. § 4.84a, DC 6018, a maximum 10 percent evaluation is warranted for active chronic (other than trachomatous) conjunctivitis with objective symptoms.  Amendments to DC 6018 enacted while the claim was pending clarified that the "objective symptoms" of conjunctivitis while active contemplated by this DC are such as redness, thick conjunctivae, mucous secretion, etc., and that when conjunctivitis is inactive, this condition should be rated based on residuals such as such as visual impairment and disfigurement.  38 C.F.R. § 4.84a, DC 6018 (2013).

Summarizing the pertinent evidence with the above criteria in mind, the STRs through discharge from service are replete with references to treatment for allergic conjunctivitis and chronic dry eye.  Following service, in December 2007, the Veteran was afforded a VA eye examination.  She complained of irritation, mucous of the eye lids, and eye drop usage.  Eye examination findings were largely normal, with no irritations in the eyes, and the examiner noted that conjunctivitis was not active. 

During the September 2010 Board hearing, the Veteran testified as to increasing ocular symptomatology, which included blurry vision, redness, eye discharge, and burning flare-ups.  She noted that she uses prescription eye drops.  During flare-ups, she reported that she has to close her eyes and use cold water to alleviate the burning.  She contended that a higher rating is warranted based on worsening symptomatology which includes burning, redness, and daily discharge from the eyes.  

A private clinical report dated November 17, 2010, noted signs of an ocular allergy, and it was recommended that the Veteran use Patanol to improve symptoms.  A private treatment report dated in December 2010 also indicated there were signs of ocular allergy.  The examiner recommended continued use of eye drops and stated that she could put her on stronger eye drops if there was no improvement.  She also noted that there was no active conjunctivitis upon examination but she did have ocular allergy.  She remarked that the ocular allergy was a chronic condition.  At the June 2012 VA eye examination, the Veteran described a stringy, whitish discharge and the assessment was moderate to severe chronic allergic conjunctivitis requiring daily eye drops. 

As there was no evidence of active conjunctivitis at the December 2007 VA examination and an essentially negative examination, and no evidence of active conjunctivitis or any residuals of this condition such as visual impairment and disfigurement prior to November 17, 2010, it is not factually ascertainable that an increase had occurred prior to that date so as to warrant a 10 percent rating under DC 6018 prior to that date.  Therefore, a 10 percent schedular rating cannot be assigned prior to November 17, 2010.  38 C.F.R. § 3.400(o).  

As for a rating in excess of 10 percent from November 17, 2010, as indicated above, the applicable criteria prove a maximum rating of 10 percent.  38 C.F.R. § 4.84a, DC 6018.  There is also no indication that, when inactive, conjunctivitis has produced residuals of this condition such as visual impairment and disfigurement for the period beginning November 17, 2010.  Therefore, a schedular rating in excess of 10 percent cannot be assigned for the period beginning November 17, 2010.  Id.  

The undersigned has also carefully considered the Veteran's contentions with respect to the nature of her service-connected eye disability in rendering the determinations above, and notes that her lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for her service-connected eye disability at issue.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected eye disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected eye disability at issue.  

In short, the Board has considered whether increased compensation may be assigned for the Veteran's service-connected eye disability, to include on the basis of any additional staged ratings under Fenderson, Hart, supra.  For the reasons stated above, the Board finds that an initial compensable rating for chronic allergic conjunctivitis/dry eye syndrome prior to November 17, 2010, and in excess of 10 percent from that date may not be assigned, to include on the basis of an additional staged rating.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected eye disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment she experiences as a result of her eye disability, the Board finds that the Veteran's eye symptoms are fully addressed by the rating criteria under which such disability is rated.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected eye disability, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, none of the examination reports, or any other objective evidence of record, suggest that the service-connected eye disability renders the Veteran unemployable.  Therefore, a claim for a TDIU is not raised and need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for chronic allergic conjunctivitis/dry eye syndrome prior to November 17, 2010, and in excess of 10 percent from that date; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra. 
 
ORDER

Service connection for a right wrist disability is denied.  

Service connection for right foot plantar warts is denied.  

An initial compensable rating for chronic allergic conjunctivitis/dry eye syndrome prior to November 17, 2010, and in excess of 10 percent from that date is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


